Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neto, US 2010/0044515 A1, in view of Nance, US 2016/0195447 A1.
As per Claim 1, Neto teaches a method for providing a lateral center of gravity of an aircraft on an aircraft display (¶¶ 26-27), the method comprising: 
determining a fuel distribution in fuel tanks of a first wing and a second wing of the aircraft (¶¶ 38-39); and 
determining a lateral center of gravity of the aircraft based at least in part on the fuel distribution (¶¶ 40-41). 
Neto does not expressly teach: sending a signal indicative of the lateral center of gravity to the aircraft display.  Nance teaches sending a signal indicative of the lateral center of gravity to the aircraft display (¶¶ 10, 55, 125).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the fuel tank measurement system of Neto with the touchscreen display system of Nance, in order to help the aircraft maintain a more stable flight path.
As per Claim 2, Neto teaches that the first wing comprises a first tank that is an inboard tank and a second tank that is an outboard tank (¶¶ 7, 29), and the second wing comprises a third tank that is an inboard tank and a fourth tank that is an outboard tank (¶¶ 7, 29).
As per Claim 3, Neto teaches that determining the fuel distribution comprises: 
determining a first mass of fuel in the first tank from fuel density and fuel volume measurements in the first tank (¶¶ 39-41); 
determining a second mass of fuel in the second tank from fuel density and fuel volume measurements in the second tank (¶¶ 39-42); 
determining a third mass of fuel in the third tank from fuel density and fuel volume measurements in the third tank (¶¶ 39-42); 
determining a fourth mass of fuel in the fourth tank from fuel density and fuel volume measurements in the fourth tank (¶¶ 39-42); and 
determining the fuel distribution based on the first mass of fuel, the second mass of fuel, the third mass of fuel, the fourth mass of fuel and a configuration of the first tank, the second tank, the third tank and the fourth tank (¶¶ 41-43).
As per Claim 4, Neto does not expressly teach that determining the lateral center of gravity of the aircraft comprises: determining a first moment arm based on the first mass of fuel and a first distance between a first tank center of mass and a substantially centered longitudinal axis of the aircraft; determining a second moment arm based on the second mass of fuel and a second distance between a second tank center of mass and the substantially centered longitudinal axis of the aircraft; determining a third moment arm based on the third mass of fuel and a third distance between a third tank center of mass and the substantially centered longitudinal axis of the aircraft; determining a fourth moment arm based on the fourth mass of fuel and a fourth distance between a fourth tank center of mass and the substantially centered longitudinal axis of the aircraft; and determining the lateral center of gravity using the first moment arm, the second moment arm, the third moment arm and the fourth moment arm.  Nance teaches that determining the lateral center of gravity of the aircraft comprises: 
determining a first moment arm based on the first mass of fuel and a first distance between a first tank center of mass and a substantially centered longitudinal axis of the aircraft (¶ 51); 
determining a second moment arm based on the second mass of fuel and a second distance between a second tank center of mass and the substantially centered longitudinal axis of the aircraft (¶ 78); 
determining a third moment arm based on the third mass of fuel and a third distance between a third tank center of mass and the substantially centered longitudinal axis of the aircraft (¶ 98); 
determining a fourth moment arm based on the fourth mass of fuel and a fourth distance between a fourth tank center of mass and the substantially centered longitudinal axis of the aircraft (¶ 98); and 
determining the lateral center of gravity using the first moment arm, the second moment arm, the third moment arm and the fourth moment arm (¶¶ 108-112).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Neto does not expressly teach displaying the lateral center of gravity on the display with respect to at least one threshold.  Nance teaches displaying the lateral center of gravity on the display (¶¶ 10-12) with respect to at least one threshold (¶ 61; in comparison to a maximum).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Neto does not expressly teach displacing a pointer indicative of the lateral center of gravity on the display with respect to the at least one threshold when the lateral center of gravity of the aircraft changes.  Nance teaches displacing a pointer indicative of the lateral center of gravity on the display with respect to the at least one threshold when the lateral center of gravity of the aircraft changes (¶ 13; as additional data are input).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Neto teaches that the at least one threshold comprises at least one on ground threshold for use when the aircraft is on ground and at least one inflight threshold for use when the aircraft is in flight (¶¶ 37, 43).
As per Claim 8, Neto teaches determining the at least one threshold as a function of a total fuel mass (¶ 43).
As per Claim 9, Neto teaches triggering a rebalancing of fuel between at least some of the first tank, the second tank, the third tank, and the fourth tank when the lateral center of gravity exceeds a first one of the at least one threshold (¶¶ 30, 33).
As per Claim 10, Neto teaches triggering an alert when the lateral center of gravity exceeds a second one of the at least one threshold (¶ 43).
As per Claim 11, Neto teaches a system for providing a lateral center of gravity of an aircraft on an aircraft display (¶¶ 29-30), the system comprising: 
a processing unit (¶¶ 17, 27); and 
a non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit (¶¶ 39-40) for: 
determining a fuel distribution in fuel tanks of a first wing and a second wing of the aircraft (¶¶ 38-39); and 
determining a lateral center of gravity of the aircraft based at least in part on the fuel distribution (¶¶ 40-41). 
Neto does not expressly teach sending a signal indicative of the lateral center of gravity to the aircraft display.  Nance teach sending a signal indicative of the lateral center of gravity to the aircraft display (¶¶ 10, 55, 125).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Neto teaches that the first wing comprises a first tank that is an inboard tank and a second tank that is an outboard tank (¶¶ 7, 29), and the second wing comprises a third tank that is an inboard tank and a fourth tank that is an outboard tank (¶¶ 7, 29).
As per Claim 13, Neto teaches that determining the fuel distribution comprises: 
determining a first mass of fuel in the first tank from fuel density and fuel volume measurements in the first tank (¶¶ 39-41); 
determining a second mass of fuel in the second tank from fuel density and fuel volume measurements in the second tank (¶¶ 39-42); 
determining a third mass of fuel in the third tank from fuel density and fuel volume measurements in the third tank (¶¶ 39-42); 
determining a fourth mass of fuel in the fourth tank from fuel density and fuel volume measurements in the fourth tank (¶¶ 39-42); and 
determining the fuel distribution based on the first mass of fuel, the second mass of fuel, the third mass of fuel, the fourth mass of fuel and a configuration of the first tank, the second tank, the third tank and fourth tank (¶¶ 41-43).
As per Claim 14, Neto does not expressly teach that determining the lateral center of gravity of the aircraft comprises: determining a first moment arm based on the first mass of fuel and a first distance between a first tank center of mass and a substantially centered longitudinal axis of the aircraft; determining a second moment arm based on the second mass of fuel and a second distance between a second tank center of mass and the substantially centered longitudinal axis of the aircraft; determining a third moment arm based on the third mass of fuel and a third distance between a third tank center of mass and the substantially centered longitudinal axis of the aircraft; determining a fourth moment arm based on the fourth mass of fuel and a fourth distance between a fourth tank center of mass and the substantially centered longitudinal axis of the aircraft; and determining the lateral center of gravity using the first moment arm, the second moment arm, the third moment arm and the fourth moment arm.  Nance teaches that determining the lateral center of gravity of the aircraft comprises: 
determining a first moment arm based on the first mass of fuel and a first distance between a first tank center of mass and a substantially centered longitudinal axis of the aircraft (¶ 51); 
determining a second moment arm based on the second mass of fuel and a second distance between a second tank center of mass and the substantially centered longitudinal axis of the aircraft (¶ 78); 
determining a third moment arm based on the third mass of fuel and a third distance between a third tank center of mass and the substantially centered longitudinal axis of the aircraft (¶ 98); 
determining a fourth moment arm based on the fourth mass of fuel and a fourth distance between a fourth tank center of mass and the substantially centered longitudinal axis of the aircraft (¶ 98); and 
determining the lateral center of gravity using the first moment arm, the second moment arm, the third moment arm and the fourth moment arm (¶¶ 108-112).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Neto does not expressly teach that the program instructions are further executable by the processing unit for displaying the lateral center of gravity on the display with respect to at least one threshold.  Nance teaches that the program instructions are further executable by the processing unit for displaying the lateral center of gravity on the display (¶¶ 10-12) with respect to at least one threshold (¶ 61; in comparison to a maximum).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Neto does not expressly teach that the program instructions are further executable for displacing a pointer indicative of the lateral center of gravity on the display with respect to the at least one threshold when the lateral center of gravity of the aircraft changes.  Nance teaches that the program instructions are further executable for displacing a pointer indicative of the lateral center of gravity on the display with respect to the at least one threshold when the lateral center of gravity of the aircraft changes (¶ 123; as additional data are input).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 17, Neto teaches that the at least one threshold comprises at least one on ground threshold for use when the aircraft is on ground and at least one inflight threshold for use when the aircraft is in flight (¶¶ 37, 43).
As per Claim 18, Neto the program instructions are further executable for determining the at least one threshold as a function of a total fuel mass (¶ 43).
As per Claim 19, Neto teaches that the program instructions are further executable for triggering a rebalancing of fuel between at least some of the first tank, second tank, third tank, and fourth tank when the lateral center of gravity exceeds a first one of the at least one threshold (¶¶ 30, 33).
As per Claim 20, Neto teaches that the program instructions are further executable for triggering an alert when the lateral center of gravity exceeds a second one of the at least one threshold (¶ 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661